STOCK OPTION AGREEMENT FOR THE
JOURNAL COMMUNICATIONS, INC. 2003 EQUITY INCENTIVE PLAN
(NON-STATUTORY STOCK OPTION GRANT)

        THIS AGREEMENT is effective as of                  (hereinafter referred
to as the “Grant Date”) and is by and between Journal Communications, Inc., a
Wisconsin corporation (hereinafter referred to as the “Company”) and
             (hereinafter referred to as the “Participant”).

PREMISES:

        The Company has adopted the Journal Communications, Inc. 2003 Equity
Incentive Plan (hereinafter referred to as the “Plan”) to permit the granting of
a non-statutory stock option (hereinafter referred to as “Option”) to purchase
shares of Class B-2 common stock of the Company, $.01 par value (hereinafter
referred to as “Stock”), to Employees of the Company; and

        The Participant is an Employee of the Company and the Company wishes to
acknowledge his or her efforts toward the successful operation of the business
and to provide him or her a means to acquire and/or increase his or her
proprietary interest in the Company.

        Participant has been granted the Option to purchase            shares of
Stock and the Company and the Participant wish to clarify their respective
rights with respect to the Option.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

    1.        Grant of Option . Subject to the terms and conditions of the Plan,
a copy of which is attached hereto and made a part hereof, and this Agreement,
the Company awards the Participant the Option to purchase          shares of
Stock of the Company.

    2.        Exercise Price. The exercise price at which the shares of Stock
may be purchased on the exercise of the Option shall be $         per share
(hereinafter referred to as the “Exercise Price”), which was the Fair Market
Value (as that term is defined in the Plan) on the Grant Date or such greater
amount as determined by the Compensation Committee of the Board (hereinafter
referred to as the “Committee”).

    3.        Vesting Exercisability and Termination of Option. The Option shall
become vested and exercisable with respect to the Stock on          . The Stock
may be purchased in whole or in part at any time after such Stock vests. The
Committee may, in its sole discretion, accelerate the time at which any Option
may be exercised. Except in the event the Participant’s employment terminates
for any reason whatsoever, the Option shall be exercisable for seven (7) years
after the Grant Date. In the event of termination of service due to a
Participant’s death, disability, Retirement, or a Change in Control, the
Participant’s Options, whether or not exercisable at such time, shall be
exercisable by the Participant or his or her legal representatives or
beneficiaries for one (1) year. Retirement means termination from employment
after attaining age 60 and completing 10 years of service. In all events other
than death, disability, Retirement, a Change in Control, or Termination for
Cause, vested options shall remain exercisable for a period of six months
following termination. All rights under the Participant’s non-vested Options
shall terminate immediately upon the Participant’s termination. All rights under
the Participant’s vested and/or non-vested Options shall terminate immediately
upon the Participant’s Termination for Cause.

--------------------------------------------------------------------------------

    4.        Manner of Exercise and Payment. To exercise the Option in whole or
in part, the Participant shall give written notice to the company’s current
Agent of Transfer, Wachovia Bank, N.A., 123 South Broad Street, 11th Floor —
PA1328, Journal Communications Administration Philadelphia, PA 19109, to the
attention of Frank Gleason, with a copy to Daniel L. Harmsen, Vice President of
Human Resources of the Company at the Company’s principal office in Milwaukee,
Wisconsin. This correspondence will specify the number of shares of Stock with
respect to which the Participant elects to exercise the Option together with
full payment of the Exercise Price. Payment of the Exercise Price may be made,
in whole or in part, either (i) in cash (including check, bank draft or money
order) or (ii) through the surrender of shares of Stock held by the Participant
for at least six (6) months at the Fair Market Value of such shares on the date
of surrender. The Participant may make a deemed or constructive transfer of
shares of Stock to exercise an Option. Options may not be exercised until
appropriate arrangements are made with respect to withholding as required by
Section 18 of the Plan and Section 7 of this Agreement.

    5.        Assignments and Transfers. The Option may be exercised during the
Participant’s lifetime by the Participant, the Participant’s guardian or legal
representative or by a permissible transferee. The Option may be transferred by
the Participant pursuant to the laws of descent and distribution upon the
Participant’s death. The Option also shall be transferable during a
Participant’s lifetime by the Participant to members of the Participant’s
immediate family, trusts for the benefit of members of the Participant’s
immediate family and charitable institutions (“permissible transferees”) to the
extent permitted under Section 16 of the Securities Exchange Act of 1934 and
subject to federal and state securities laws. The term “immediate family” shall
mean any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

    6.        Voting and Dividend Rights. No Participant shall have rights of a
shareholder with respect to any shares of Stock covered by the Option until the
option is exercised.

    7.        Withholding. As a condition precedent to the registration or
transfer of any shares of Stock upon the exercise of the Option, the Participant
shall make such arrangements as the Company may require for the satisfaction of
any federal, state or local withholding tax obligations that may arise in
connection with the exercise of the Option. If the amount so requested is not
paid, the Company may refuse to register shares of Stock upon the exercise of
the Option.

    8.        Status of Participant. The Option shall not confer upon the
Participant the right to continue as an employee of the Company.

    9.          Dilution and Other Adjustments. The existence of the Option
granted shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any stock dividend or split, recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares, or other similar corporate change, or other increase or decrease in such
shares without receipt or payment of consideration by the Company; provided,
however, that the Committee shall make such adjustments to previous grants to
prevent dilution or enlargement of the rights of the Participant as provided in
the Plan. No such adjustments may materially change the value of benefits
available to the Participant under a previously granted award.

2

--------------------------------------------------------------------------------

    10.        Transfer Restrictions. Shares acquired upon the exercise of the
Option may not be sold or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
registration under said Act. In addition, shares acquired upon the exercise of
the option are subject to the terms of the Company’s articles of incorporation.

    11.        Definitions. The definition of any term not defined in this
Agreement shall be defined as such term is defined in the Plan.

    12.        Interpretation. As a condition of the granting of the Option, the
Participant agrees for the Participant, the Participant’s beneficiaries and the
Participant’s legal representatives, that any dispute or disagreement that may
arise under or as a result of or pursuant to this Agreement shall be determined
by the Committee in its sole discretion, and any interpretation or determination
by the Committee of the terms of this Agreement shall be binding and conclusive.

    13.        Professional Advice. The acceptance and exercise of the Option
may have consequences under federal and state tax and securities laws that may
vary depending on the individual circumstances of the Participant. Accordingly,
the Participant acknowledges that he or she has been advised to consult his or
her personal legal and tax advisor in connection with this Agreement and his or
her dealing with respect to the Stock.

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officers and its corporate seal hereunto
affixed, and the Participant has hereunto affixed his or her hand and seal, the
day and year first above written.

Journal Communications, Inc.

___________________________________ By:__________________________________ Name

  Attest:

  _____________________________________







3